DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prior arts Cited in this office action:
Sui et al. (CN 110097968 A, hereinafter “Sui”)
Na et al. (US 20170095180 A1, hereinafter “Na”)
Zommer et al. (CN 109804262 A, hereinafter “Zommer”) 
Wang et al. (Gray Matter Age Prediction as a Biomarker for Risk of Dementia”, 2019, hereinafter “Wang”)

Claim Objections
Claim1-14 are objected to because of the following informalities:  claim 1 uses the acronym “MR” and the acronym is nor defined in the claim. “MR” needs to be defined in all the independent claims at least once.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5  and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites in part “any other predictive model that would be suitable and capable of providing an estimation of the maturation stage from the acquired MR quantitative map(s)”. the limitation encompassed any and all predictive models known and unknown to the applicant and those that are yet to be invented. As result it is not possible for the office to properly ascertain the boundary of the protection sought by the applicant.
Claim 9 recites in part “other metrics that change with age and which could be extracted from the voxel quantitative values for each region, and used for the organ age prediction”. The limitation encompassed any and all metrics that change with age known and unknown to the applicant and those are yet to be invented. As result it is not possible for the office to properly ascertain the boundary of the protection sought by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sui et al. (CN 110097968 A, hereinafter “Sui”) in view of Na et al. (US 20170095180 A1, hereinafter “Na”) and in view of Zommer et al. (CN 109804262 A, hereinafter “Zommer”).
Regarding claims 1 and 12:
Sui teaches a computer-implemented method for measuring a maturation stage of a biological subject organ based on quantitative MR maps for the organ (Sui Abstract [0002], where Sui teaches a computer implemented method and system for measuring enfant brain age), the method comprising:
acquiring with a first interface and for a subject, a quantitative MR map for the organ, the quantitative MR map including voxels each characterized by a quantitative value, the quantitative value  representing a measurement of a physical or physiological property of a tissue of the biological organ for the voxel (Sui [0002], [0004]-[0005], [0056], where Sui teaches acquiring a plurality of magnetic resonance image and voxel of a predetermine size can be preferred);
applying to the quantitative map a trained function to estimate the subject organ maturation stage, the trained function outputting an age (Sui [0042],  [0047], [0070] where Sui teaches  using a trained predictive model neural network. the pre-trained model neural network uses resting state functional magnetic resonance image based on one of the test object sample diagram); and
providing with a second interface the maturation stage of the organ of the subject as being the output age (Sui [0042],  [0047], [0070]-[0071] where Sui discloses outputting the prediction brain age of the enfant).
Although Sui teaches outputting the age  he fails to explicitly teaches a display for displaying the age for review.
However, Na in the same line of endeavor teaches a biological brain age calculation device and calculation method where a calculation result display unit is configured to display the result of the age calculation of the brain and other information (Na [0031], [0041]-[0042], figs. 1 and 4).
Therefore, taking the teachings of Sui and Na as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application include a display to display the information output that is outputted by the calculation system such as the artificial intelligence (AI) system or the machine learning system for viewing by a scientist of a doctor for further analysis.
Sui in view of Na fails to explicitly teaches the measured value is based on the value of each voxel.
Zommer, in the same line of endeavor teaches determining brain tissue by considering the contributions from the three materials to accurately determine the component of the voxel. If using a higher resolution having a larger dictionary, then MR fingerprint can be used to simultaneously and quantitative in determining voxels of different tissue parameters (Zommer [0002], [0006]-[0007], [0010], [0020]).
Therefore, taking the teachings of Sui, Na and Zommer as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determine the component of the voxel value to allow proper quantification of the brain tissue (Zommer [0002], [0006]-[0007], [0010], [0020]).
Regarding claim 2:
Sui in view Na and in view of Zommer teaches further comprises applying to each of the acquired quantitative MR maps a segmentation process configured for segmenting the biological organ into different regions each characterized by a single organ tissue type before applying the trained function (Sui [0050], [0066]-[0067]).
Regarding claim 3:
Sui in view Na and in view of Zommer teaches which further comprises selecting a type of the quantitative MR map as of one:
a Ti quantitative map; or a T2 quantitative map; or a T2* quantitative map; or a diffusion coefficient map; or a myelin map; or at least one of a microstructural or volumetric quantification map; or a morphometry measurement map (Sui [0004]-[0005], [0072], [0085]).
Regarding claim 4:
Sui in view Na and in view of Zommer teaches which further comprises acquiring several quantitative MR maps for an identical subject, at least two quantitative MR maps being of a different type (Sui [0004]-[0005], [0072], [0085]).
Regarding claim 5:
Sui in view Na and in view of Zommer teaches which further comprises selecting the trained function as: a trained random forest regression model; or a trained general linear model; or a trained support vector machine; or a trained relevance vector machine; or a trained neural network; or any other predictive model that would be suitable and capable of providing an estimation of the maturation stage from the acquired MR quantitative map(s) (Sui [0072], [0077]).
Regarding claims 6 and 11:
Sui teaches a computer-implemented method for providing a trained function for estimating the maturation stage of a biological organ (Sui Abstract, [0002]), the method comprising:
receiving an input dataset through a first interface, the input dataset including quantitative MR maps for the organ in a representative population, each quantitative MR map including voxels having a quantitative value representing a measurement of a physical or physiological property of a tissue of the biological organ for a subject of the representative population (Sui [0001]-[0002], [0003]-[0005], [0056], [0072], [0089], where Sui teaches acquiring a plurality of blood oxygen level using  magnetic resonance image. Determining neuronal activity brain in task state or resting state, which can effectively reflect the internal organization topology structure of the neural network, with no wound, spatio-temporal resolution are good characteristics, it is widely used in the research of brain cognitive and mental disease and so on);
receiving through a second interface an output dataset, the output dataset including, for each quantitative MR map, the age of the subject for which the quantitative MR map has been obtained (Sui [0001]-[0002], [0003]-[0005], [0056], [0072], [0082]-[0085], [0089], where magnetic resonance imaging are grouped and the age are (in days) are obtained);
automatically creating an input training dataset, at least one characteristic quantitative value for at least one region of each quantitative MR map being determined from the voxels of the quantitative MR map for each of the quantitative MR maps, and the input training dataset being populated with the characteristic quantitative values obtained for each region of each quantitative MR map (Sui [0085]-[0094], where Sui discloses dividing the magnetic image values into brain region, the average values of all pixels in each brain region as the characteristic value of the brain region);
training a function based on the input training dataset and the output dataset with a training computation unit, the function being trained to estimate the organ maturation stage from the characteristic quantitative value(s) determined for at least one of the regions and from the age of the subject for which the characteristic quantitative value has been obtained (Sui [0041]-[0042], [0085]-[0096]); and
providing the trained function with a third interface (Sui [0085]-[0096], an interface must be there in order to receive the output of each section and the final output).
Although Sui teaches outputting the age  he fails to explicitly teaches a display for displaying the age for review.
However, Na in the same line of endeavor teaches a biological brain age calculation device and calculation method where a calculation result display unit is configured to display the result of the age calculation of the brain and other information (Na [0031], [0041]-[0042], figs. 1 and 4).
Therefore, taking the teachings of Sui and Na as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application include a display to display the information output that is outputted by the calculation system such as the artificial intelligence (AI) system or the machine learning system for viewing by a scientist of a doctor for further analysis.
Zommer, in the same line of endeavor teaches determining brain tissue by considering the contributions from the three materials to accurately determine the component of the voxel. If using a higher resolution having a larger dictionary, then MR fingerprint can be used to simultaneously and quantitative in determining voxels of different tissue parameters (Zommer [0002], [0006]-[0007], [0010], [0020]).
Therefore, taking the teachings of Sui, Na and Zommer as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determine the component of the voxel value to allow proper quantification of the brain tissue (Zommer [0002], [0006]-[0007], [0010], [0020]).

Regarding claim 7:
Sui in view Na and in view of Zommer teaches which further comprises applying a segmentation process to each of the quantitative MR maps, the segmentation process being configured for classifying the different tissues included within the organ in order to segment the organ into different regions, each region including a single type of tissue (Sui Abstract, [0050], [0066]-[0067], [0085]-[0096]).
Regarding claim 8:
Sui in view of Na fails teaches all the limitations of this claim except further comprises providing the acquired quantitative maps as quantitative maps of at least one of an identical type or a different type.
However, Zommer teaches performing different magnetic resonance imaging protocol (which is implemented as a pulse sequence or pulse sequence commands), different types of information about the object can be measured. analysis of the data collecting process including two steps. in the first step, ASL data of acquisition such as general kinetic model to analyze so as to obtain quantitive CBF map of brain tissue. using the pixel flow information as a fixed parameter, the MRF data then using a dictionary having different values of T1, T2 and MTT analysis (Zommer [0007], [0133]).

Regarding claim 9:
Sui in view Na and in view of Zommer teaches which further comprises selecting the characteristic quantitative value(s) as one or more metric as follows:
a median voxel quantitative value calculated for the voxels of the considered organ region; or
a mean voxel quantitative value calculated for the voxels of the considered organ region; or a standard deviation value calculated for the voxels of the considered region; or a mode quantitative value calculated for the voxels of the considered organ region; or maximum voxel value calculated for the voxels of the considered region; or a coefficient of variation calculated for the voxels of the considered region; or an absolute or normalized volume of the considered region; or other metrics that change with age and which could be extracted from the voxel quantitative values for each region, and used for the organ age prediction (Sui [0058]-[0063], [0068]).
Regarding claim 10:
Sui in view Na and in view of Zommer teaches which further comprises reducing a number of regional characteristic quantitative values under consideration to eliminate any correlation between characteristic quantitative values (Sui [0007]-[[0008], [0016]-[0016], [0024]-[0030][0050]).
Regarding claim 13:
Sui in view Na and in view of Zommer teaches wherein said control unit is configured for training the function (Sui [0004]-[0005], [0041]-[0042], [0085]-[0096]);
Claims 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sui et al. (CN 110097968 A, hereinafter “Sui”) in view of Na et al. (US 20170095180 A1, hereinafter “Na”) and in view of Zommer et al. (CN 109804262 A, hereinafter “Zommer”) and in view of Wang et al. (Gray Matter Age Prediction as a Biomarker for Risk of Dementia”, 2019, hereinafter “Wang”).

Regarding claim 14:
Sui in view Na and in view of Zommer fails to explicitly teache wherein said control unit is configured for automatically calculating a difference between the estimated maturation stage of the organ or its estimated age, and a real age of the organ corresponding to an age of the subject, and said display is configured for automatically displaying the difference.
However, Wang teaches determining the gap between the predicted brain age (the output model) and the real chronological age (Wang page 21213 right column). And Na teaches a display unit configured to display information for doctor and other entities to view and review (Na [0027], [0031], fig. 1).
Therefore, taking the teachings of Sui, Na and Zommer  and Wang as whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to acquire and provide the quantitative map of at least one of different type or identical type, so that information about the area to can be obtained in a way that increase the accuracy of the age or condition determination. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        August 27, 2022